DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the instant Office action.

Priority
The instant application was filed as a CIP of 16/434058 filed 6/6/2019 which is a CIP of 15/604144 filed 5/24/2017. Earlier filed 15/604144 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all of the claims of this application.  Specifically, there is no support in ‘144 for the ranges of the ingredients claimed in independent claims 1 and 9 and neither is there support for khaya senegalensis bark extract (claim 2), lactoperoxidase (claims 3 and 10), and glucose oxidase (claims 5 and 14). Application ‘058 supports the majority of the claims but does not support lactoperoxidase (claims 3 and 10) and glucose oxidase (claims 5 and 14). Thus the effective filing date of claims 1, 4, 6-9, 11-13 and 15-20 is 6/6/2019 (the filing date of 16/434058) and the effective filing date of claims 2-3, 5, 10 and 14 is 2/3/2020 (the filing date of the instant application). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from itself. Accordingly, the metes and bounds are unclear for claim 10. Claims 11-16 all depend from indefinite claim 10. For the purposes of applying prior art, the examiner is interpreting claims 10-16 as if they depended from claim 9 instead.

35 USC 101 - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10548830. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (WO 2017/201624, published Nov. 30, 2017).
Levine teaches a liposomal formulation that anticipates the above listed claims. The amount of glutathione, water, glycerin, etc. in Formula 15 falls within the ranges set forth in the claims. See Formula 15 of Figure 14, pasted below for convenience. See also the discussion of this formulation in paragraphs 152-162. The liposomal cream is noted as being useful for post-surgical scarring on skin. Nothing is present that would prevent its use as a general face or body formulation as set forth in the preambles of instant independent claims 1 and 9 respectively. The transdermal patch limitations for claims 7-8 and 15-16 are taught in paragraphs 46-49.

    PNG
    media_image1.png
    796
    639
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 1-2, 4, 6-9, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (WO 2017/201624, published Nov. 30, 2017) in view of Andre et al. (FR 3049859, a copy of this document and a machine translation are attached).
The teachings of Levine are set forth in the above 102 rejection and are incorporated herein. Levine in Formulation 15 teaches a composition that anticipates claims 1, 4, 6-9, 11-13 and 15-16, but fails to teach the inclusion of khaya senegalenis bark extract from 1-5 wt. % as required by claim 2.
Andre et al. teach the cosmetic use of khaya senegalensis bark extract and the benefits of this extract which include improved skin firmness and elasticity and smoother skin appearance among others (see abstract). Typical amounts of the extract for use in cosmetic compositions ranges from 1.10% to 10% or more preferably from 1.1-3% by weight (p. 16 lines 18-22 of the original document). This preferred range falls within the 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included 1.10-3wt.% khaya senegalensis bark extract into the skin composition of Levine with a reasonable expectation that a composition also having skin benefits would result. One would have been motivated to do so because khaya senegalensis bark extract is known to have numerous skin benefit properties. Should one desire skin firming effects, for example, one would add khaya senegalensis bark extract. There is a reasonable expectation of success given the fact that Andre et al. teach that khaya senegalensis bark extract is easily formed by diluting with water and glycerin. The composition of Levine contains a majority water and also glycerin so one would expect khaya senegalensis bark extract to be easily formulated into Levine’s composition. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).

Claims 1, 3-5, 6-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (WO 2017/201624, published Nov. 30, 2017) in view of Taft (US 2015/0064213). 

Taft teaches skin benefit compositions that are useful for treating scars, among other things ([0013]-[0014]) that contain ingredients to improve the shelf-life of the composition ([0016]). Preferably the shelf life enhancer is present in an amount preferably from about 0.1-20 wt.% ([0017]) and is preferably an enzyme selected from a peroxidase and an oxidase or a combination thereof ([0018]). Exemplified is a mixture of lactoperoxidase and glucose oxidase (Table 4). The amount utilized in the example is lower than the amounts instantly claimed, however, more generally, Taft teaches that the enzyme component be used from 0.5-10 wt.%, which is a range that overlaps the ranges of claims 3, 5, 10 and 14.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included from 0.5-10 wt.% of a lactoperoxidase/glucose oxidase shelf-life enhancer to the composition of Levine with a reasonable expectation that doing so would lead to improved longevity of the resulting composition. One would have been motivated to do so in order to arrive at a composition having better shelf-life. Both Levine and Taft are in the same field of endeavor-skin care and more specifically scar treatment. Taft recognizes that it is important to improve the shelf-life of cosmetics and teaches the combination of lactoperoxidase and glucose oxidase is one means of doing so. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).
Conclusion
Claims 1-20 are rejected. No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699